NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2019-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KENNETH HINES,

     Defendant-Appellant.
_______________________

                   Submitted March 22, 2022 – Decided August 19, 2022

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 15-08-0948.

                   Kenneth Hines, appellant pro se.

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Laura Sunyak, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM

          Defendant Kenneth Hines appeals from the November 13, 2019 order of

the Law Division denying his motion to correct an illegal sentence. We affirm.
                                       I.

      In 2015, a grand jury indicted defendant, charging him with first-degree

conspiracy, N.J.S.A. 2C:5-2; first-degree felony murder, N.J.S.A. 2C:11-3(a)(3)

and N.J.S.A. 2C:2-6; first-degree attempted robbery, N.J.S.A. 2C:15-1 and

N.J.S.A. 2C:2-6; two counts of second-degree possession of a weapon for an

unlawful purpose; N.J.S.A. 2C:39-4(a) and N.J.S.A. 2C:2-6; and second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) and N.J.S.A. 2C:2-6.

      Pursuant to an agreement with the State, defendant entered a plea of guilty

to first-degree attempted robbery. Defendant admitted the following: In 2014,

he, Alexandria Gomez, and Jaquan Dallas were in a van which defendant was

driving. Aware Dallas was armed with a handgun, defendant agreed with the

two others to rob Ronald Harris. Dallas left the van with the intent to commit

the robbery. Although he was unsuccessful in taking property from Harris,

during the course of his attempt to do so, Dallas inflicted serious bodily injury

on Rodney Burke.

      In exchange for defendant's plea, the State agreed to dismiss the remaining

counts of the indictment and waive its right to seek an extended sentence based

on defendant's prior convictions. The trial court sentenced defendant to the

seventeen-year prison term recommended by the State, subject to the No Early


                                                                           A-2019-20
                                       2
Release Act, N.J.S.A. 2C:43-7.2, followed by a five-year period of parole

supervision.

      We affirmed defendant's sentence. State v. Hines, No. A-2406-17 (App.

Div. Sept. 25, 2018).

      In 2019, defendant filed a motion in the trial court pursuant to Rule 3:21-

10(b)(5) to correct an illegal sentence. He argued that he should have been

sentenced in the second-degree range because an attempt to commit a crime of

the first degree must be treated as a second-degree offense for sentencing

purposes. See N.J.S.A. 2C:5-4(a) ("an attempt . . . to commit a crime of the first

degree is a crime of the second degree . . . .").

      On November 13, 2019, the trial court issued an order and written

statement of reasons denying defendant's motion. The court concluded that

               [t]he fact that no completed theft from Ronald Harris or
               Rodney Burke ever took place is of no bearing here.
               Normally, an inchoate, or unfinished, crime is
               considered an attempt, but this is not so in the case of
               robbery. Relevant case law states, unequivocally:
               "There is no such crime as an attempt to commit a
               robbery. Therefore, one who attempts to commit a theft
               (with the aggravating circumstances for a robbery being
               present) is guilty – if at all – of robbery." State v.
               Schenck, 186 N.J. Super. 236, 240 (Law Div. 1982).

The court found defendant admitted to an attempt to commit theft with the

aggravating circumstances of robbery – that he, Gomez, and Dallas conspired to

                                                                            A-2019-20
                                          3
rob Harris and during the attempt to commit that offense Dallas inflicted serious

bodily injury on Burke. Thus, the court concluded, defendant admitted to

committing first-degree robbery, not first-degree attempted robbery, and

N.J.S.A. 2C:5-4(a) was inapplicable to defendant's conviction.

      This appeal followed. Defendant raises the following argument.

            THE COURT ERRED IN DENYING DEFENDANT'S
            MOTION TO CORRECT AN ILLEGAL SENTENCE
            ON THE BASIS OF ITS ERRONEOUS LEGAL
            CONCLUSION    THAT    THE   CRIME   OF
            ATTEMPTED ROBBERY WAS NOT COGNIZABLE
            UNDER THE NEW JERSEY CRIMINAL CODE.

                                          II.

      A motion to correct an illegal sentence may be filed at any time. R. 3:21-

10(b)(5); State v. Schubert, 212 N.J. 295, 309 (2012). An illegal sentence

"exceed[s] the penalties authorized by statute for a specific offense." State v.

Murray, 162 N.J. 240, 246 (2000). "A sentence may also be illegal because it

was not imposed in accordance with law. This category includes sentences that,

although not in excess of the statutory maximum penalty," are not authorized by

statute. Id. at 247. We review de novo the trial court's finding that a sentence

is legal. Schubert, 212 N.J. at 303-04.

      Having carefully reviewed the record, we agree with the trial court's

conclusion that defendant was properly sentenced.

                                                                           A-2019-20
                                          4
               A person is guilty of robbery if, in the course of
               committing a theft, he:

               (1)   Inflicts bodily injury or uses force upon another;
               or

               (2) Threatens another with or purposely puts him in
               fear of immediate bodily injury; or

               (3) Commits or threatens immediately to commit any
               crime of the first or second degree.

               An act shall be deemed to be included in the phrase "in
               the course of committing a theft" if it occurs in an
               attempt to commit theft or in immediate flight after the
               attempt or commission.

               [N.J.S.A. 2C:15-1(a).]

In addition,

               [r]obbery is a crime of the second degree, except that it
               is a crime of the first degree if in the course of
               committing the theft the actor attempts to kill anyone,
               or purposely inflicts or attempts to inflict serious bodily
               injury, or is armed with, or uses or threatens the
               immediate use of a deadly weapon.

               [N.J.S.A. 2C:15-1(b).]

      We agree with the trial court's rejection of defendant's argument that his

co-conspirators' failure to complete their intended theft from Harris rendered

their offense an attempted robbery. N.J.S.A. 2C:15-1(a) plainly provides that a




                                                                             A-2019-20
                                           5
first-degree robbery occurs when a person inflicts serious bodily injury on

another during an attempt to commit a theft. As the Supreme Court explained,

            a defendant can be convicted of robbery, even if the
            theft is unsuccessful, if he or she (1) purposely takes a
            substantial step (2) to exercise unlawful control over
            the property of another (3) while threatening another
            with, or purposely placing another in fear of, immediate
            bodily injury.

            [State v. Farrad, 164 N.J. 247, 258 (2000).]

      Defendant admitted to facts constituting first-degree robbery. He was

sentenced to a term of incarceration in the first-degree range consistent with his

plea agreement with the State. His sentence complies with N.J.S.A. 2C:15-1.1

      Affirmed.




1
   Although count three of the indictment charged defendant with first-degree
attempted robbery, it alleges facts consistent with first-degree robbery. The
record reveals defendant was aware of the allegations against him, was fully
apprised of his rights, and with the assistance of counsel negotiated a favorable
plea agreement. Prior to entry of the plea, the court informed defendant of the
consequences of pleading guilty to first-degree robbery and of his sentencing
exposure. We conclude the drafting error in the indictment was a matter of form
that did not prejudice defendant or his defense on the merits of the charges
against him.
                                                                            A-2019-20
                                        6